Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 11/22/2021 is acknowledged. Claims 2, 3, 15, and 18 have been canceled and claim 19 has been withdrawn. Claims 1, 4-14, 16, and 17 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 11/22/20221 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained

Claims 1, 4-14, 16, and 17 rejected under 35 U.S.C. 103(a) as being unpatentable over Jolliffe (US 6,589,551 B1) in view of Armanta et al. (EP 2085079 A2), Rifkin (US 2013/0287899 A1), and Beyerle et al. (US 5,976,578).
Jolliffe teaches chewable oral unit dosages comprises from 2 to 30 spatially-separated reservoirs with each reservoir containing a liquid fill of incompatible components in different reservoirs such as cimetidine (H2 antagonist) and sodium bicarbonate (the claimed antacid) with the active being dissolved, solubilised, or dispersed in vehicles such as vegetable oils, triglycerides, etc., and actives including histamine H2 receptor antagonists and exemplified a liquid fill comprising 100 mg of CaCO3, 100 mg of NaHCO3, flavor, and fractionated coconut oil (the claimed super refined medium chain triglyceride) in example 2 (entire reference, especially abstract, column 2, line 21-29, line 50 through column 3, line 8, column 3, line 36-42, line 62 through column 4, line 23, example 2).
Jolliffe also teaches the active including soothing/coating agents such as dimethicone and the dosage form containing two components, 5-20 reservoirs, and each reservoir containing 0.05-0.5 mL of liquid fill (column 4, line 21 and 22 and claims 1-5). The volume of each of the two components is calculated to be 5 mL (10*0.5 mL).
Jolliffe does not specify histamine H2 receptor antagonists including famotidine; ii) the antacid being a combination of CaCO3 and Mg(OH)2 in claim 10.
Armanta et al. who teach famotidine can’t be delivered with antacid because of the degradation (paragraph 27) and Rifkin who teaches a liquid portion of a chewable composition comprising histamine H2 receptor antagonists including famotidine, antacid including CaCO3, Mg(OH)2, NaHCO3, etc., and thickeners while thickeners including a pectin (polysaccharide) (entire reference, especially abstract and paragraph 30, 55, and 71).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe, Armanta et al., and Rifkin to specify the histamine H2 receptor antagonists in the composition taught by Jolliffe including famotidine or to replace cimetidine in the composition taught by Jolliffe with famotidine. Both cimetidine and famotidine being histamine H2 receptor antagonists not compatible with antacid was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the histamine H2 receptor antagonists in the composition taught by Jolliffe including famotidine or replacing cimetidine in the composition taught by Jolliffe with famotidine flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. 
Jolliffe does not specify: i) the antacid being a combination of CaCO3 and Mg(OH)2 in claim 10; ii) the liquid fill further comprising thickeners such as polysaccharide in claim 14; and iv) the amount of famotidine in a dosage form being from about 2 to about 30 mg.
These deficiencies are cured by Rifkin whose teachings are discussed above.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe and Rifkin to replace NaHCO3 2. Both NaHCO3 and Mg(OH)2 being suitable antacids was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing NaHCO3 in the composition taught by Jolliffe with Mg(OH)2 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe and Rifkin to add thickeners such as polysaccharide in the liquid fill taught by Jolliffe. Adding thickeners such as polysaccharide in a liquid fill composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding thickeners such as polysaccharide in the liquid fill taught by Jolliffe flows from thickeners such as polysaccharide having been used in the prior art, and from thickeners being recognized in the prior art as useful for the same purpose of adjusting viscosity.
Jolliffe does not specify the amount of famotidine in a dosage form being from about 2 to about 30 mg.
This deficiency is cured by Beyerle et al. who teach a typical preparation will contain about 10 mg to 40 mg of famotidine per dosage unit (entire reference, especially the paragraph bridges column 3 and 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe, Armanta et al., Rifkin and Beyerle et al. to specify the amount of famotidine in the composition taught by Jolliffe in view of Armanta et al. and Rifkin being from about 10 to 40 mg. Incorporating the amount of famotidine in the composition taught by Jolliffe in view of Armanta et al. and 

Response to Applicants’ arguments:
Applicants argue that Jolliffe teaches reservoir being part of the dosage form while the instant claims recites package with multi compartment. 
However, this argument is not deemed persuasive. First of all, the recited “package” is not defined. According to “packaging” (https://medical-dictionary.thefreedictionary.com/package), packaging is the physical and informational material that contains and/or accompanies a marketed or investigational therapeutic agent once it is fully prepared for release to patients and/or subjects in a clinical study. Thus the reservoir, with no therapeutic effect, is a package for the liquid compositions to be orally delivered and also chewable at the same time. The claimed “package” does not exclude the package itself being part of the dosage based on the broadest reasonable interpretation, i.e., chewable or consumable with no therapeutic effect. Also, since the reservoir itself is not therapeutic and the only utility of it is to contain the liquid composition and to be convenient for oral consumption; a person taking the dosage taught by Jolliffe could chew and discard the reservoir or break the reservoir then consume the liquid only, without ingesting the chewable reservoir. Moreover, the reservoir not being chewable (or consumable) is a design choice with no advantages 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.
 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612